Order filed, April 3, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00093-CV
                                 ____________

                      REBECCA ANN BURGIN, Appellant

                                         V.

                      JAMES BRENT BURGIN, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 06-DCV-152401


                                      ORDER

      The reporter’s record in this case was due March 25, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Karen Woolsey, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM